Citation Nr: 9902707	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for torticollis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disorder, status post right anterior cruciate ligament (ACL) 
reconstruction and partial medial and lateral meniscectomy, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a disorder of 
the left knee, patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to June 
1995.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii, which awarded service connection 
for torticollis, right knee status post right ACL 
reconstruction and partial medial and lateral meniscectomy 
and for patellofemoral syndrome of the left knee.  A 10 
percent evaluation was assigned for torticollis, and 
noncompensable evaluations were assigned for the appellants 
right and left knee disorders.

The appellant issued written contentions to the record in May 
1997 which reflect that the rating of his service-connected 
torticollis should be 30 percent, the rating of his right 
knee disability should be 30 percent, and the rating of his 
left knee disorder should be 20 percent.  The RO considered 
the appellants claims, and by rating determination dated in 
October 1997, assigned a 10 percent evaluation for the 
appellants right knee disorder.  The 10 percent evaluation 
for torticollis and the noncompensable rating for the left 
knee disability were continued.

The United States Court of Veterans Appeals (Court) has held 
that on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  In 
this case the claim for an increased evaluation for a right 
knee disorder remains before the Board for appellate review.

The appellant presented testimony at a hearing before the 
undersigned member of the Board in July 1998.  At the time of 
this hearing, the appellant presented additional evidence for 
consideration in relation to his claim.  While he issued a 
signed waiver of consideration of this evidence by the RO, a 
review of the material indicates that additional factual 
development is warranted.

REMAND

As noted above, the appellant contends that his service-
connected torticollis should be evaluated as at least 30 
percent disabling.  In this regard, the Board notes that a 
report of a June 1996 VA General Medical examination reflects 
findings relative to acute and chronic torticollis, including 
range of neck motion findings of 30 degrees forward flexion, 
30 degrees lateral flexion, rotation of 40 degrees 
bilaterally, and 30 degrees backward extension.  X-ray 
studies were interpreted as showing a normal cervical spine.  
Later radiographic findings, elicited during a June 1998 
service department examination, reflect that there was 
increased lordotic angulation of the C5-6 level, with 
uncovertebral hypertrophy of the C4-5 and C5-6 levels.  The 
radiologist recommended that additional study would be useful 
to assess the neural foramina.  The Board is of the opinion 
that this recommended study, along with a comprehensive 
orthopedic examination, would be useful in the evaluation of 
this claim.  

Additionally, the appellant testified that he has obtained 
treatment from Drs. Marsh and Digess at Tripler Army Medical 
Center (Hearing Transcript, July 1998, P10), and that they 
provide medication for weakness of the cervical spine.  The 
appellant should be provided an opportunity to submit any 
relevant clinical information, and the RO should attempt to 
obtain copies of any treatment records that are not in the 
claims folder.

The appellant has stated that his knee disabilities are more 
disabling than the current ratings reflect.  The Board finds 
that the above ordered examination should encompass a 
thorough examination of the degree of disability, to include 
functional impairment due to pain, caused by these disorders.

The Board also notes that in a recent precedent opinion, the 
VA General Counsel held that where the medical evidence shows 
that the claimant has arthritis of the knee joint and where 
the diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997).  The medical evidence of record, 
specifically, a June 1996 report of VA x-ray studies, shows 
that appellants service-connected right knee disability also 
includes degenerative osteoarthritis changes.  Therefore, if 
he exhibits limitation of right knee motion which at least 
meets the criteria for a zero percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, a separate 
evaluation may be assigned for arthritis with limitation of 
motion.  See VA O.G.C. Prec. Op. No. 23-97; see also 
VAOPGCPREC 9-98 (August 14, 1998).  Thus, it is necessary for 
the RO to evaluate the appellants service-connected right 
knee disability in view of the changes introduced by the 
aforementioned General Counsel opinions.  If the appellant 
exhibits both recurrent subluxation/lateral instability as 
well as the requisite limitation of motion of the right knee 
, then he is entitled to consideration of separate 
compensable ratings under Diagnostic Codes 5003 and 5257.

The Board notes that a disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Factors to be considered in evaluating the 
residual disability include weakened movement (due to muscle 
injury or injury of peripheral nerves), excess fatigability, 
and pain on movement.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca, 8 Vet. App. at 206.

In view of the foregoing, the Board finds that a thorough 
reexamination is warranted in compliance with applicable 
regulations and the DeLuca decision.  Id.

To ensure that the statutory duty to assist in developing the 
facts pertinent to the appellant claim has been met, this 
case is REMANDED for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
appellant, all outstanding records of 
treatment, VA or private, inpatient or 
outpatient, associated with the 
appellants service-connected cervical 
spine disability, as well as his right 
and left knee disabilities should be 
obtained by the RO and incorporated into 
the claims folder, particularly those 
from Drs. Marsh and Digess, at Tripler 
Army Medical Center.  

2.  Thereafter, the appellant should be 
afforded a comprehensive VA orthopedic 
examination to determine the nature and 
severity of his service-connected 
torticollis, and status post right 
anterior cruciate ligament (ACL) 
reconstruction and partial medial and 
lateral meniscectomy, and left 
patellofemoral syndrome.  The appellants 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that the 
appellants claims folder was reviewed.  
All appropriate testing should be 
conducted and results recorded in detail.  
The examination reports should include a 
description of his pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  The examiners should elicit 
all of the appellants subjective 
complaints concerning his service-
connected disabilities and provide an 
opinion as to whether there is adequate 
pathology present to support each of his 
subjective complaints.  The examiner 
should comment on the severity of the 
manifestations concerning his ability or 
inability to function in the employment 
arena and whether there are other 
objective indications of the extent of 
his pain, such as visible manifestations 
on movement of the knees and cervical 
spine and functional impairment due to 
pain.

3.  When the aforementioned development 
has been completed, the RO should review 
the examination reports to ensure that 
they are in compliance with this remand, 
including all requested findings and 
opinions.  If not, the reports should be 
returned to the examiner for remedial 
action.

4.  Thereafter, if the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, to 
include a discussion of the implications 
of VA O.G.C. Prec. Op. No. 23-97 and 
VAOPGCPREC 9-98 and they should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is ensure due process of law.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
